                                                                             100 Quentin Roosevelt Blvd • Unit 107
                                                                                            Garden City, NY 11530
                                                                                  T: 212.868.3600 • F: 212.868.1300
                                                                info@chopranocerino.com • www.chopranocerino.com


                                                                          May 7, 2021
Hon. Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     MUNTHER MAHMOUD v THE UNITED STATES OF AMERICA
                      (EASTERN DISTRICT OF NEW YORK County Index# CV-21-13 (ERK) CLP))
                      Our File No.:   1496.RJHG

Dear Judge Korman:

        We represent the plaintiff MUNTHER MAHMOUD in the above captioned matter. We respectfully
request that Defendant AKIMA’s motion for Summary Judgment and Defendant AKIMA’s Rule 11 Sanction
motion both be stayed until after plaintiffs motion to withdraw is heard on May 18th, 2021.
We apologize for the lateness of our response.


                                            Very Truly Yours,

                                            CHOPRA & NOCERINO

                                            /s/ Ramy H. Joudeh
                                            RAMY H. JOUDEH
RHJ/dn
CC:
All counsel of record (by ECF)
